Citation Nr: 1139136	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  07-30 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left hip condition, to include a left hip replacement. 

2.  Entitlement to service connection for a right hip condition, to include a right hip replacement.  

3.  Entitlement to service connection for diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service in the New Jersey Air National Guard (NJANG), to include an initial period of active duty for training (ACDUTRA) from December 1969 to April 1970, as well as a period of active duty from January 2002 to March 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of January 2007 by the Department of Veterans Affairs (VA) Philadelphia, Pennsylvania, Regional Office (RO). 

In May 2009, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted in the December 2009 remand, the Veteran contends that his currently diagnosed left and right hip conditions, to include bilateral hip replacements, as well as his diabetes mellitus, are related to service.  As noted above, the record documents active service in the NJANG, to include an initial period of ACDUTRA from December 1969 to April 1970.  In addition, he had NJANG service from February 1982 to November 2005 and his DD Form 214 notes 1 year, 11 months, and 7 days of active service prior to documented active duty from January 2002 to March 2002.  The Board notes that while a period of active service, prior to January 2002 (excluding the period of ACDUTRA from December 1969 to April 1970) is not verified in the claims file, resolving all doubt in the Veteran's favor, the Board finds that he may have had active service prior to January 2002 (excluding the period of ACDUTRA from December 1969 to April 1970).  As such, the RO should verify dates of active service, prior to January 2002 (excluding the period of ACDUTRA from December 1969 to April 1970).  The Board notes that if additional active service is verified or additional records are associated with the claims file, the Veteran should be afforded a VA examination to determine whether the claims on appeal are related to active service.  

The Board notes that the December 2009 remand reflects the Board's finding that diabetes mellitus, as well as his bilateral hip conditions, to include left and right hip replacements, existed prior to service entrance in January 2002.  Preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b) (2011). 

In this regard, the Board notes that the Court and the VA General Counsel have recognized that a congenital defect is distinguished from a congenital disease "in that the former is 'more or less stationary in nature' while the latter is 'capable of improving or deteriorating.'"  See Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (quoting VA Gen. Couns. Prec. 82-90 at 2) (July 18, 1990)).  The Court also noted that "[u]nder the framework set forth in the General Counsel opinion, any worsening--any change at all--might demonstrate that the condition is a disease, in that VA considers defects to be 'more or less' static and immutable."  Id.  If a condition is a congenital defect, it is neither a disease nor an injury and the presumption of soundness does not apply.  Id.  If a condition is a congenital disease, however, the Board must properly apply the presumption of soundness.  Id. at 396. 

Accordingly, the case is REMANDED for the following action:

1.  Again notify the Veteran that he may submit lay evidence of any continuity of symptoms, to include statements from others familiar with the Veteran's complaints of symptoms referable to his hip disabilities and/or diabetes mellitus during and/or since service.  

2.  Advise the Veteran that he may submit any evidence relating to his service and duty status.  

3.  Verify any period of active service prior to January 2002 (excluding the period of ACDUTRA from December 1969 to April 1970).  All efforts in this regard should be documented in the claims file and all records obtained associated with the claims file.  If no additional active service is verified, such should be documented in the claims file.  

4.  If additional active service is verified or additional records are associated with the claims file after the above development is completed, the RO should make arrangements with an appropriate VA medical facility for a VA joints examination.  The claims folder should be made available and reviewed by the examiner.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report. 

In particular, the examiner is asked to express an opinion as to whether the Veteran's left hip condition, to include hip replacement, and his right hip condition, to include hip replacement, is a congenital/developmental defect or a disease consistent with the standard set forth above.  See Quirin.  If the examiner determines that the hip conditions are congenital defects, the examiner is asked to indicate whether there was a superimposed disease or injury in service.  

If the examiner determines that the bilateral hip conditions, to include left and right hip replacements, are not congenital/developmental defects, the examiner is asked to provide an opinion as to whether it is at least as likely as not that either a right or left hip disorder is related to a period of active service.  If the examiner answers in the negative, the examiner is asked to provide an opinion as to whether it is at least as likely as not that a bilateral hip condition is related to active service.  If the examiner answers in the negative, the examiner is asked to provide an opinion as to whether there is a permanent increase in the severity of the underlying pathology associated with the bilateral hip conditions, to include left and right hip replacements, during any verified period of active service, to include from January to March 2002.  If the examiner answers this question affirmatively, the examiner is then asked to express an opinion as to whether the increase in severity is undebatably due to the natural progress of the disease.  If the examiner determines that the Veteran's bilateral hip condition, to include left and right hip replacements, did not increase in severity during a period of active duty, the examiner should indicate as such.  

The rationale for all opinions expressed must be set forth in a legible report.  

5.  If additional active service is verified or additional records are associated with the claims file after the development above is completed, the RO should make arrangements with an appropriate VA medical facility for a VA diabetes mellitus examination.  The claims folder and a copy of this remand must be made available to the examiner and attention should be directed to this remand, as well as the December 2009 remand.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report. 

The examiner is asked to indicate whether it is at least as likely as not that diabetes mellitus is related to any verified period of active service, prior to service entrance in January 2002 (excluding the period of ACDURTRA from December 1969 to April 1970).  If the examiner answers in the negative, then the examiner should be asked to provide an opinion as to whether there is a permanent increase in the severity of the underlying pathology associated with the diabetes mellitus during any verified period of active service, to include from January to March 2002.  If the examiner answers this question affirmatively, the examiner is then asked to express an opinion as to whether the increase in severity is undebatably due to the natural progress of the disease.  If the examiner determines that the Veteran's diabetes mellitus did not increase in severity during a period of active duty, the examiner should indicate as such.  

The rationale for all opinions expressed must be set forth in a legible report.  

6.  After completion of the above, readjudicate the claims on appeal.  The AOJ should review all development for compliance with this remand and review all opinions for adequacy.  Any further action in that regard should be accomplished prior to returning the claims file to the Board.  If the benefits sought on appeal remain denied, issue the Veteran and his representative a supplemental statement of the case and afford the Veteran a reasonable opportunity in which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

